        Entered on Docket June 11, 2021                    Below is the Order of the Court.



 1
                                                           _____________________
 2                                                         Brian D. Lynch
                                                           U.S. Bankruptcy Judge
 3                                                         (Dated as of Entered on Docket date above)


 4
 5
 6
     ____________________________________________________________________________
 7
 8
 9
10                             UNITED STATES BANKRUPTCY COURT
                               WESTERN DISTRICT OF WASHINGTON
11
12      In re                                          No. 20-41126

13      ISMAELITE LAURORE,                             ORDER APPROVING TRUSTEE’S
                                                       FINAL REPORT AND APPLICATIONS
14                                    Debtor.          FOR ADMINISTRATIVE EXPENSES
15
16            This matter having come on for hearing, or no hearing being necessary or appropriate
       under the circumstances, upon Notice of Trustee’s Final Report and Applications for
17
       Compensation and Deadline to Object, it is hereby ordered that:
18
                1.     The Final Report and distributions proposed therein are approved;
19
               2.   Reasonable compensation for actual and necessary services rendered and
20     reimbursement for actual and necessary expenses incurred are hereby awarded and allowed
21     as follows:

22                           Applicants                            Compensation            Expenses
        Kathryn A. Ellis (Trustee)                                $5,884.75
23      Kathryn A. Ellis (Trustee)                                                     $310.50
24
                                             ///End of Order///
25     Presented By:

26
       /s/ Kathryn A. Ellis
27     Kathryn A. Ellis, Chapter 7 Trustee
28



     Case 20-41126-BDL         Doc 49     Filed 06/11/21    Ent. 06/11/21 10:47:33           Pg. 1 of 1
